FRANK B. DOWLING, County Judge.
February 10, 1956: The administrator of the estate of Ruth E. McAfee, deceased, has filed a “Petition for Leave to Deposit Funds in Bank under Direct Supervision of the Court as a Substitute for the Furnishing of an Additional Bond.”
On January 20, 1956 the court authorized the administrator to sell property belonging to the estate for $16,000 cash, directed him to file an additional administrator’s bond in the amount of $5,000.
The administrator now petitions for leave to deposit all the money received from the sale in a savings account in the Commercial Bank of Miami on condition that no portion thereof may be withdrawn without further order of court. The court is of the opinion that the funds will be amply protected if so deposited.
*109It is ordered that upon the administrator depositing the sum of $15,928.32 in a savings account in the Commercial Bank of Miami on the condition that no portion thereof may be withdrawn without further order of court, the additional bond in the amount of $5,000 required by the order of January 20, 1956 may be dispensed with, and the portion of that order requiring such additional bond is vacated and set aside.
It is further ordered that before this order shall become effective, a certified copy hereof shall be delivered to the Commercial Bank of Miami, which shall report to this court that it has received such copy and that the sum of $15,928.32 has been received and deposited in a savings account under the condition that no portion thereof may be withdrawn without further order of this court.
August 27,1956: The petition of Morgan F. McAfee, Jr. for approval of his final accounts and for final discharge as administrator of the estate of Ruth E. McAfee, deceased, came on this day to be heard.
It appears that legal notice of the filing of his report and intention to make application for discharge has been published as required by law, that he has faithfully administered the estate of the decedent, has accounted for all of the estate’s assets, performed all other necessary acts in the administration of the estate, and is entitled to discharge.
It further appears from the “Report to Court Concerning Funds of This Estate on Deposit with Commercial Bank of Miami” filed herein by E. Clyde Vining, Esq., attorney for the administrator, that on and after August 31,1956 there will be on deposit in savings account no. 7455 in that bank the sum of $16,161.43, which is to be distributed to Morgan F. McAfee, Jr., individually.
No objections have been filed to the administrator’s final accounts. It has been made to appear that Morgan F. McAfee, Jr. is the only legal heir of the decedent.
It is ordered — (1) that this court finds that Morgan F. McAfee, Jr. is the only legal heir of the decedent, (2) that the Commercial Bank of Miami is authorized and directed, on or about September 4,1956, to make distribution of the above assets as follows — Pay to “Morgan F. McAfee, Jr. . . . $16,161.43,” and (3) that upon the filing of satisfactory evidence that distribution has been made by the administrator as directed an order of final discharge shall be entered.